Case 2:10-md-02179'-C.]B-.]CW Document 25483 Filed 03/11/19 Page 1 of 5

¢ -
Patrlck Klrby
CONF|D€NT|AL|TY NOT|CE: please notify us at 1180(}-269-3050 |f you have received this transmission in error. The information in this E-Ma|| is intended solely for the addressee and may be

confidential and protected undex applicable law. Please do not review, disclose, disseminate, copy or act in reliance on this information as such conduct may he l|!egal Thank you foryour
cooperation and please accept our apologies for any inconvenience this error may have caused

From:Jay Wi|l<inson@laed.uscourts.gov [mai|to:Ja Wi||<inson laed.uscourts. ov]

Sent: Thursday, February 28, 2019 11'.47 AlVl

To: R. Keith Jarrett <rkiarrett@|iskow.com>; khodges@wc.com; nne|son@downslawgroup.com; Patric|<
Kirt)y <Patric|<.Kirby@howardnations.com>; tim@fa|con|aw.com; frank@damico|aw.net

Subject:BELO Cases //_,_; ‘ § 7 M
Gent|emen: /¢(' W aA/” a ..

h¢, Q_ '
As discussed at yesterday's hearing, attached is my draft of proposed CNlO No. 2. P|ease provide me With

any input you may have by no later than tomorrowl 7
%/)1 7%\,¢
Thank you. m

/‘D/WO 2/'?9"

Judge Wi|kinson W 74. 6&6

 

    
   

This message and any attachments are intended only for the addressee and may contain 1 -”'mati
privileged and confidentia|. |f you have received this message in error, please do not read, use, copy, distribute, or
disclose the contents of the message and any attachments lnstead, please delete the message and any W?

attachments and notify the sender immediate|y. Thanl< you.

 

Case 2:10-md-02179-C.]B-.]CW Document 25483 Filed 03/11/19 Page 2 of 5

_, RE: BELO Cases
§ Hodges, Kevin to: Jay_WE|kinson@|aedtuscourts.gov 03/01/2019 02:56 PN|

"R. Keith Jarrett“, "one|son@downslawgroup.com" ,
Cc: "patrick.kirby@howardnations.com" ,"tim@faiconiaw.com",
"frank@damicoiaw.net", "dmii|er@amaroiawfirm.com"

 

2 attachments
m
;`.

BELOSupplementa|CMO :§l_° Parties suggestions.pdeELOSupp|ementaECl\/lO - BP Parties_ suggestions.docx

 

Dear Judge Wilkinson,

Thank you for circulating the draft of proposed CMO No. 2. The BP Parties have reviewed the
draft and offer the proposed additions described below. For the Court’s convenience, attached

please find pdt` and Word versions of the draft CMO No. Z'that include these proposals in track
changes format

1. We propose language to clarify that the due date for venue submissions Wili be 30 days
from the date disclosures are completed or the date set by the Court pursuant to Section 3 of
CMO No. 2, Whichever is later.

2. We propose language to specify that the status report shall be filed on the M_DL docket,
and can be served upon plaintiffs’ counsel by email.

3. We propose adding plaintiffs counsel to the information disclosed on the list of
plaintiffs in each status reportl We believe doing so Will make it easier for counsel, as they
Will not have to check each name on the list to verify Which ones are their clients.

Respectfuily submitted,

|(evin |Vl. Hodges

Wi|iiarrls & Connoi|y LLP

725 Twelfth St., N.W., Washington, DC 20005
(P) 202-434-5221 | (F) 202-434-5029
khodges@wc.com | WWW.Wc.com/khodges

From: Jay_Will<inson@iaed.uscourts.gov [mai|to:lay_Wil!<inson@|aed.uscourts.gov]

Sent: Thursday, February 28, 2019 12:47 PE\/l

To: rkjarrett@lisl<ow.com; Hodges, |<evin <K|-iodges@\.vc.com>; nne|son@downs|awgroup.com;
patricl<.i<irt)y@howardnations.com; tim@fa|conlaw.com; frank@damicolaw.net

Subject: BEl_O Cases

Gentlemen:

As discussed at yesterday's hearing, attached is my draft of proposed C[\/iO No. 2, P|ease provide me with

 

Case 2:10-md-O2179-C.]B-.]CW Document 25483 Filed 03/11/19 Page 3 of 5

RE: BELO Cases
JaymWilkinson@iaed.uscourts.gov, Fi. Kelth

Patrick Kirby to: Jarrett, khodges@wc.com, 03/01/20i9 02:53 Pivi
nneison@downs|awgroup.com,

     

Dear judge Wiil<inson:

| am writing to provide input about your proposed ClVlO i\io. 2 on behalf of the Nations taw Firm
plaintiffs

We respectfully request that a provision be added requiring BP to send a draft of the monthly PPF
report to plaintiffs counsel 5 (five) working days prior to BP submitting the ultimate report to the Court
to allow plaintiffs the opportunity to reconciie the list with their internal records and resoive any
discrepancies with BP ahead of time. We believe this small extra step wiii uitimateiy add efficiency to
the PPF process, and We do not believe it wii| cause any undue delay or burden.

Respectfuliy,

- .
Patrlcl< Ku'by
CONF|DENT|AL|T¥ NOT|CE: Please notify us at 1~800¢259»3050 ifyou have received this transmission in error. The information ln this EMai| ls intended solely for the addressee and may be

confidential and protected under applicable law. Flease do not review, disclose, disseminate, copy or act in reliance on this information as such conduct may he illega!l Thank you for your
cooperation and please accept our apologles for any inconvenience th|s error may have caused

From: iay_Wiikinson@|aed.uscourts.gov imai|to:Jay_Wi|l<lnson@laed.uscourts.gov]

Sent: Thursday, February 28, 2019 11:47 Al\/l '

To: R. Keith larrett <rkjarrett@lis|<ow.corn>; khodges@wc.com; nnelson@downslawgroup.com; Patric|<
Kirby <Patrick.i<irby@howardnations.com>; tim@fa|coniaw.com; frank@damicoiaw.net

Subject: BELO Cases

Genttemen:

As discussed at yesterday's hearing, attached is my draft of proposed ClVlO No. 2. P|ease provide me vvith
any input you may have by no iater than tomorrow

Tnank you.

Judge Wilkinson

 

 

Case 2:10-md-O2179-C.]B-.]CW Document 25483 Filed 03/11/19 Page 4 of 5

RE: BELO Cases
Patricl< Kirby,

David Miiler to: JayMWi|kinson@|aed.uscourts.gov, R. Keith 03/01/2019 03:34 PM
Jarrett, khodges@wc.com,

 

Dear .iudge Wilkinson,

l am Writing on behalf of the Arnaro Law Firrn plaintiffs We have no additional suggestions beyond
what has already been suggested by the Nations Law Firrn and the BP Parties’ attorneys

Respectfully,

 

David Miller | l\/Ianaging Attorney
dmiller@amarolawfirrn.corn

Amaro Law Fil‘m | Licensed in Afabamn and Colorado AMARO
2500 E. TC Jester, Suite 525 _ 3 `
Houston, Texas 77008

oz (713) 864_1941 iF: (713) 864-1942 LAWFIRM

www.amaroiawfn'm om

        

This entail may contain confidential and privileged material for the sole use of the intended recipient
Any review, use, distribution, or disclosure by others is strictly prohibited If you are not the intended
recipient (or authorized to receive for the recipient), please contact the sender by reply entail and
delete all copies of this message

Frorn: Patricl< Kirby <Patricl<.l<irby@howardnations.com>

Sent: Friday, l\/larch l, 2019 2:54 PlVi _

To: Jay_Wili<inson@|aed.uscourts.gov; R. Keith larrett <rl<]arrett@lis|<ow.com>; khodges@wc.com;
nne|son@downslawgroup.com; tlm@fa|conlaw.com; franl<@darnicoiaw.net; David i\/iilier
<dmii|er@amarolawfirm.com>

Subject: RE: BELO Cases

Dear}udge Wiikinson:

lam writing to provide input about your proposed CMO No. 2 on behalf of the Nations Law Firrn
plaintiffs

We respectfully request that a provision be added requiring BP to send a draft of the monthly PPF
report to plaintiffs’ counsel 5 (five) working days prior to BP submitting the ultimate report to the Court
to allow plaintiffs the opportunity to reconcile the iist with their internal records and resoive any
discrepancies with BP ahead oftirne We believe this small extra step will uitimately add efficiency to
the PPF process, and we do not beiieve it will cause any undue delay or burden.

Respectfully,

 

Case 2:10-md-02179-C.]B-.]CW Document 25483 Filed 03/11/19 Page 5 of 5

RE: BELO Cases -
i-lodges, Kevin to: Jay_Wilkinson@laed.uscourts.gov 03/01/2019 03:48 PN|
"patrick.kirby@howardnations.com", "R. Keith Jarrett"f
Cc: "nne|son@downs|awgroup.com" ,"tim@falconlaw.com",
"frank@damicolaw.net", "drni|ler@amaro|awfirrn.com"

 

 

i'iistory: This message has been replied to.

Dear Judge Wilkinson,

We respectfully disagree With the Nations Law Firin’s proposal, which Would create additional
steps in the process and cause delay. First , if the BP Parties are required to provide five business
days’ notice to plaintiffs’ counsel before submitting a monthly report to the Court, then any
disclosures due during the final Week of the month cannot be included on that rnonth’s report,
thereby delaying them until the following month’s report. Second , this step is unnecessary, as
plaintiffs are able to cure any deficiencies after the BP Parties’ monthly report is filed. To the
extent that there are any discrepancies With plaintiffs’ counsel’s internal records, then such
discrepancies can be Worl<ed out after the report is filed.

Respectfully,

l(evin |Vl. l-iodges

Wiiliams & Connol|y LLP

725 “l“welfth St., N.W., Washington, DC 20005
(P) 202~434-5221 l {F) 202-434-5029
khodges@wc.corn 1 www.wc.com/l<hodges

From: Patricl< Kirby [mailto:Patricl<.Kirby@howardnations.com]

Sent: Friday, |Vlarcb Ol, 2019 3:54 Pi\/i

To: Jay_V\/ill<inson@laed.uscourts.gov; R. Keith Jarrett <rl<jarrett@iisl<ow.com>; Hodges, l<evin
<KHodges@wc.com>; nnelson@downslawgroup.com,l tim@falconlaw.com; franl<@damicolaw.net;
David l\/illler <dmiller@amaro|awfirrn.com>

Subject: RE: BELO Cases

Deariudge Will<lnson:

lam writing to provide input about your proposed C|V|O No. 2 on behalf ofthe Nations Law Firm
plaintiffs

We respectfully request that a provision be added requiring BP to send a draft of the monthly PPF
report to plaintiffs counsel 5 (five) working days prior to BP submitting the ultimate report to the Court
to allow plaintiffs the opportunity to reconcile the list with their internal records and resolve any
discrepancies With Bl’ ahead of time. We believe this small extra step will ultimately add efficiency to
the PPF processl and we do not believe it will cause any undue_de|ay or burden.

Respectfully,

 

